Taet, J.,
concurring. ' The fact that the defendant’s track walker could not see the approaching train because of the steam from the standing locomotive does not tend to prove that the decedent’s *80view was so obstructed by the steam before he went on the tracks. The track walker was on the same track as that on which the decedent was struck and was about 100 yards west of the crossing at the timé when the decedent was already on the crossing.
The decedent, when he started to cross the tracks and presumably looked to the east, was not only 100 yards farther east than the track walker but was also a substantial distance to the north of the place where the track walker was located. There is no evidence as to the location of the locomotive emitting the steam except that it was on one of the four tracks to the north of that upon which the track walker was walking and about 150 feet to the east of the crossing. The jury might well have inferred that the steam did not become even an apparent hazard to the decedent until he was already on the tracks. Certainly, it cannot be said, as a matter of law, that a party, who has found himself in such a position of peril through no fault of his own, is negligent because he does not remain in that position.